Affirmed and Opinion Filed July 30, 2021




                                     SIn The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-20-00441-CV

                        RAMONA SIMIEN, Appellant
                                   V.
                     LA QUINTA INN & SUITES, Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-12796

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                        Opinion by Justice Partida-Kipness
      Appellant Ramona Simien appeals from the trial court’s summary judgment

for appellee La Quinta Inn & Suites. Simien sued La Quinta for injuries she allegedly

suffered from being subjected to cigarette smoke and pet urine odors while staying

at a La Quinta location in Dallas, Texas. La Quinta moved for no-evidence summary

judgment on Simien’s claims, and the trial court granted La Quinta’s motion. We

affirm the trial court’s judgment.
                                 BACKGROUND

      In June 2016, Simien traveled with her parents, sister, and brother-in-law from

her home in Fresno, Texas, to attend a wedding in Dallas, Texas. In preparation for

the trip, Simien’s brother-in-law booked two suites, one for Simien and one for the

remaining individuals, at a La Quinta hotel in Dallas. When Simien and her family

arrived on June 25, 2016, Simien confirmed with the front desk clerk that her

assigned room was non-smoking and not near any pets. Simien alleges that she also

“went through [her] medical history,” which includes kidney disease, diabetes, and

asthma, with the clerk. She was initially sent to the wrong room. She returned to the

front desk and was directed to the correct room, which the clerk assured was non-

smoking and clean.

      Simien, her sister, and her brother-in-law went to the assigned suite. Simien

contends that upon entry, she noticed the room smelled like cigarette smoke and pet

urine, and there was pet hair on the furniture. Her sister and brother-in-law agreed.

The three of them returned to the front desk to complain about the odor and pet hair

and ask if Simien could be moved to another suite. The front desk clerk said there

were no other suites available. Simien told the clerk that she would be away at the

wedding for several hours and asked that the room be cleaned while she was away.

The clerk assured Simien that she would have the room cleaned. Simien returned to

the room to change clothes for the wedding, and she and her family left. She stopped



                                        –2–
by the front desk to inform the clerk that she was leaving. The clerk again confirmed

that she would have the room cleaned while Simien was out.

         After the wedding, Simien returned to her room at approximately 12:45 a.m.

on June 26, 2016. She claims that the room still smelled of cigarette smoke and pet

urine, but she also smelled “something was sprayed in the room,” “like an air

freshener.” Thus, she concluded the hotel staff did not clean the room as promised

but merely sprayed air freshener. Simien did not complain that the room was still

unclean or request another room but went to bed because it was late, and she was

tired.

         She contends that when she awoke the next day, she was “congested and could

barely breathe” and her face was “a little swollen.” She also contends that she started

running a fever during the night. Simien and her family ate breakfast and left the

hotel. She did not complain about the room again before leaving. Despite feeling ill,

Simien went to work the following day. While at work, Simien began feeling worse,

and a co-worker took her to the doctor. Simien complained of a fever, difficulty

breathing, and a headache. The doctor diagnosed her with an acute upper respiratory

infection and prescribed an antibiotic. Simien contends that she missed work the

entire week due to the illness. She further contends that her headaches continued

after completing the antibiotic.

         A month after the wedding, on July 25, 2016, Simien went to the emergency

room complaining of a headache and that she could not “move [her] neck.” The

                                         –3–
emergency room doctors prescribed pain medication and recommended that she see

a neurologist. She saw her neurologist on July 27, 2016. According to Simien, her

neurologist “explained that [her] neck had locked due to a migraine. The acute upper

respiratory infection triggered the migraine.” Simien’s neurologist administered

injections into Simien’s neck to address her “locked” neck. Simien claims no further

illness or injury arising from her hotel stay.

      Simien sued La Quinta on June 25, 2018, for negligence and premises

liability. Her negligence claim arises from La Quinta’s alleged failure “to properly

clean [her] room when notified of the hazards in the room.” Her premises liability

claim similarly arises from La Quinta’s failure to “exercise reasonable care to reduce

or eliminate the risk” posed by the “dangerous condition [that] existed on [La

Quinta’s] premises.” According to Simien’s original petition, the allegedly

dangerous condition is that “[t]he room was a smoking room and smelled of dog

urine.”

      La Quinta filed its motion for no-evidence summary judgment on both claims.

On Simien’s negligence claim, La Quinta contended that Simien had produced no

evidence of any affirmative act by La Quinta that led to her injury. Rather, Simien

had alleged only that La Quinta failed to act, which cannot support a negligence

claim. Moreover, La Quinta’s act of cleaning the room was not contemporaneous

with Simien’s alleged injury, as required to prevail under a negligence theory. As to

Simien’s premises liability claim, La Quinta contended that Simien produced no

                                          –4–
evidence that the alleged condition created an unreasonable risk of harm.

Specifically, La Quinta contended that Simien produced no evidence that there was

actual cigarette smoke or dog urine in the room or that “the scent of smoke and dog

urine creates an unreasonable risk of harm.” La Quinta further contended that she

had produced no evidence that La Quinta did not use reasonable care to reduce or

eliminate any such risk.

      Simien filed a response to La Quinta’s summary judgment motion and offered

her deposition transcript and medical records as evidence. Her response, however,

addressed only her premises liability claim. She did not address La Quinta’s motion

regarding her negligence claim. As to her premises liability claim, Simien argued

that there was evidence that she “requested the room be cleaned, and that the room

was not cleaned, or cleaned inadequately or improperly,” and that “the unsanitary

nature of the room” caused her alleged injury. She specifically alleged “[t]he

unreasonably dangerous condition of the premises was the room full of smoke, pet

hair and urine.” She further alleged that La Quinta “was placed on notice of the

defective nature of the room” when she “explained why a room free of smoke, pet

hair and urine was necessary because of her health issues,” and that she believed the

room was not cleaned but “only sprayed with air freshener.” The trial court

conducted a hearing and granted La Quinta’s motion. This appeal followed.




                                        –5–
                            STANDARD OF REVIEW

      After an adequate time for discovery, the party without the burden of proof

may, without presenting evidence, move for summary judgment on the ground that

there is no evidence to support an essential element of the nonmovant’s claim or

defense. TEX. R. CIV. P. 166a(i). The motion must specifically state the elements for

which there is no evidence. Id.; Timpte Indus., Inc. v. Gish, 286 S.W.3d 306, 310

(Tex. 2009). The trial court must grant the motion unless the nonmovant produces

summary judgment evidence that raises a genuine issue of material fact. See TEX. R.

CIV. P. 166a(i) & cmt.; Hamilton v. Wilson, 249 S.W.3d 425, 426 (Tex. 2008).

      When reviewing a no-evidence summary judgment, we examine the entire

record in the light most favorable to the nonmovant, indulging every reasonable

inference and resolving any doubts against the motion. Sudan v. Sudan, 199 S.W.3d

291, 292 (Tex. 2006). We review a no-evidence summary judgment for evidence

that would enable reasonable and fair-minded jurors to differ in their conclusions.

Hamilton, 249 S.W.3d at 426 (citing City of Keller v. Wilson, 168 S.W.3d 802, 822

(Tex. 2005)). We credit evidence favorable to the nonmovant if reasonable jurors

could, and we disregard evidence contrary to the nonmovant unless reasonable jurors

could not. Timpte Indus., 286 S.W.3d at 310 (quoting Mack Trucks, Inc. v. Tamez,

206 S.W.3d 572, 582 (Tex. 2006)). If the nonmovant brings forward more than a

scintilla of probative evidence that raises a genuine issue of material fact, then a no-

evidence summary judgment is not proper. Smith v. O’Donnell, 288 S.W.3d 417,

                                          –6–
424 (Tex. 2009); King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003),

cert. denied, 541 U.S. 1030 (2004).

        “More than a scintilla of evidence exists when the evidence ‘rises to a level

that would enable reasonable, fair-minded persons to differ in their conclusions.’”

Chapman, 118 S.W.3d at 751 (quoting Merrell Dow Pharms., Inc. v. Havner, 953

S.W.2d 706, 711 (Tex. 1997)). “Less than a scintilla of evidence exists when the

evidence is ‘so weak as to do no more than create a mere surmise or suspicion’ of a

fact.” Id. (quoting Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex. 1983)).

                                              ANALYSIS

        In one issue, Simien contends that the trial court erred in granting summary

judgment on her premises liability claim because there is sufficient evidence she was

injured by an unreasonably dangerous condition on La Quinta’s property.1 La Quinta

contends, however, that Simien failed to raise a genuine issue of material fact on the

existence of an unreasonably dangerous condition and La Quinta’s reasonable efforts

to reduce or eliminate any such risk. La Quinta further contends that Simien waived

her challenge to La Quinta’s use of reasonable efforts by failing to brief the issue.




    1
      Simien sued La Quinta on premises liability and negligence theories. La Quinta moved for no-
evidence summary judgment on both theories. Simien did not file a response as to her negligence claim and
does not contest the trial court’s judgment with respect to this claim. See TEX. R. CIV. P. 166a(i) (“The
court must grant the motion unless the respondent produces summary judgment evidence raising a genuine
issue of material fact.”). Accordingly, Simien has waived error as to judgment on her negligence claim.
TEX. R. CIV. P. 166a(c) (“Issues not expressly presented to the trial court by written motion, answer or other
response shall not be considered on appeal as grounds for reversal.”); D.R. Horton-Tex., Ltd. v. Markel
Intern. Ins. Co., Ltd., 300 S.W.3d 740, 743 (Tex. 2009).
                                                    –7–
      The parties agree that Simien was an invitee at the time and place of the

alleged injury. See Callahan v. Vitesse Aviation Servs., LLC, 397 S.W.3d 342, 351

(Tex. App.—Dallas 2013, no pet.) (invitee is one who enters on another’s premises

with the owner’s knowledge and for the mutual benefit of both). For an invitee to

prevail on a premises liability claim, the claimant must prove (1) the owner or

operator of the premises had “actual or constructive knowledge of some condition

on the premises”; (2) “the condition posed an unreasonable risk of harm”; (3) “the

owner/operator did not exercise reasonable care to reduce or eliminate the risk”; and

(4) “the owner/operator’s failure to use such care proximately caused the plaintiff’s

injuries.” Keetch v. Kroger Co., 845 S.W.2d 262, 264 (Tex. 1992). A condition

presenting an unreasonable risk of harm is one in which there is a “sufficient

probability of a harmful event occurring that a reasonably prudent person would

have foreseen it or some similar event as likely to happen.” County of Cameron v.

Brown, 80 S.W.3d 549, 556 (Tex. 2002) (quoting Seideneck v. Cal Bayreuther

Assocs., 451 S.W.2d 752, 754 (Tex. 1970)). Only the second and third elements of

Simien’s claim are at issue.

I.    Unreasonably Dangerous Condition

      La Quinta argued in its motion for no-evidence summary judgment that

Simien had produced no evidence of a condition on its property that created an

unreasonable risk of harm. In her response to La Quinta’s motion, Simien described

the unreasonably dangerous condition as a “room full of smoke, pet hair and urine.”

                                        –8–
This is not, however, what she alleged in her original petition. In fact, Simien’s

petition does not specifically identify the allegedly dangerous condition but alludes

to the “defect” as a room “that had been smoked in and was dirty.” Her factual

recitation states, “The room was a smoking room and smelled of dog urine . . . .”

Thus, Simien alleged the odor of cigarette smoke and dog urine was the

unreasonably dangerous condition. In response to La Quinta’s motion, Simien had

to produce more than a scintilla of evidence to raise a fact issue as to whether this

allegation was true. See Smith, 288 S.W.3d at 424.

      In response to La Quinta’s motion, Simien offered medical records and a

transcript of her deposition. Simien’s medical records indicate that she was

diagnosed with an “acute upper respiratory infection” on June 27, 2016, one day

after her stay at the La Quinta. According to Simien, this infection was caused by

the odor of cigarette smoke and dog urine in her hotel room, which posed an

unreasonably dangerous risk because of her underlying medical conditions. She

contends that La Quinta was made aware of this risk through her discussion with La

Quinta’s front desk clerk. Simien testified in her deposition that she asked the front

desk clerk to make sure she was assigned a non-smoking room and “was not by any

pet or had any pet hair in the room.” She contends that the clerk told her that the

room was non-smoking and had been cleaned. She claimed that she also “went

through [her] medical history” and told the clerk that she had kidney disease and

asthma and was diabetic. According to Simien, this was sufficient to put La Quinta

                                         –9–
on notice that the odor of cigarette smoke and dog urine presented an unreasonably

dangerous risk to her. We disagree.

      Simien cites no evidence indicating how the allegedly offensive odors posed

an unreasonably dangerous risk. Although she alleges that she told the clerk about

her various medical issues, she does not explain or offer evidence to show that these

medical conditions created an unreasonable risk of her developing an acute upper

respiratory infection from exposure to the odors. Indeed, the only evidence in the

record that connects the odors to her infection is Simien’s deposition testimony in

which she testified that her doctor “assumed” the infection was a reaction to the

odors. However, she does not direct us to where among her medical records we can

find this “assumption,” and our review of the record has not produced any such

medical record. Simien’s self-serving statement is so weak as to merely create

suspicion of a fact and is less than a scintilla of evidence, see Chapman, 118 S.W.3d

at 751, and she offers no other evidence to show how La Quinta should have been

aware of any unreasonable risk posed by the odors solely from her conversation with

the front desk clerk, see Keetch, 845 S.W.2d at 264 (the owner or operator of the

premises must have actual or constructive knowledge of the condition).

II.   Exercise of Reasonable Care

      Simien’s petition alleged that La Quinta “failed to remedy the defect when

warned by [her]” and “failed to properly clean [her] room when notified of the

hazards in the room,” presumably referring to the “defect” previously discussed. Her

                                       –10–
factual recitation states, “Plaintiff requested a clean-up or another room, and the

Defendant failed to adequately remedy the condition.” Thus, she alleged that La

Quinta failed to take “reasonable care to reduce or eliminate the risk” because “the

room was not cleaned, or cleaned inadequately or improperly.” La Quinta moved for

summary judgment on the ground that Simien produced no evidence to raise a

genuine issue of material fact as to this allegation.

      La Quinta contends on appeal that Simien has waived her right to challenge

summary judgment on this ground by not raising the issue in her brief. Failure to

brief one of the grounds for summary judgment waives error as to the granting of

that ground for summary judgment. In re Estate of Bendtsen, 230 S.W.3d 823, 826

(Tex. App.—Dallas 2007, pet. denied); see also St. John Missionary Baptist Church

v. Flakes, 595 S.W.3d 211, 215 (Tex. 2020) (“[C]ourts of appeals retain their

authority to deem an unbriefed point waived in lieu of requesting additional

briefing.”). However, we “liberally construe issues presented to obtain a just, fair,

and equitable adjudication of the rights of the litigants.” El Paso Nat. Gas Co. v.

Minco Oil & Gas, Inc., 8 S.W.3d 309, 316 (Tex. 1999). Accordingly, we address

Simien’s issue regarding La Quinta’s exercise of reasonable care.

       “Premises owners and occupiers owe a duty to keep their premises safe for

invitees against known conditions that pose unreasonable risks of harm.” TXI

Operations, L.P. v. Perry, 278 S.W.3d 763, 764–65 (Tex. 2009) (citing CMH

Homes, Inc. v. Daenen, 15 S.W.3d 97, 99 (Tex. 2000)). “The duty is to ‘take

                                         –11–
whatever action is reasonably prudent under the circumstances to reduce or to

eliminate the unreasonable risk from that condition.’” Id. (quoting Corbin v. Safeway

Stores, Inc., 648 S.W.2d 292, 295 (Tex. 1983)).

      Simien alleges that the room still smelled of cigarette smoke and dog urine

when she returned from the wedding in the early hours of June 26, 2016, despite the

front desk clerk’s promise the room would be cleaned. However, when asked in her

deposition “[w]hat was the first thing [she] noticed when [she] got back to [her]

room,” Simien said, “That I smelled a spray of some sort.” When pressed further,

Simien stated, “I can smell something was sprayed in the room. . . . Like an air

freshener, it was a different smell. It was something that I felt was sprayed in the

room.” When asked whether she assumed that housekeeping had been in the room

because of the “different smell,” Simien said she “assumed that somebody came to

the room and sprayed something, because [she] still smelled the cigarette and the

urine.” Her own admission is evidence that La Quinta attempted to address the

allegedly offensive odors.

      The question remains, whether La Quinta took “reasonably prudent” actions

under the circumstances to reduce or eliminate the risk at issue. See id. Simien

offered no evidence beyond her alleged discussion of her medical issues with the

front desk clerk to show La Quinta’s actions were not “reasonably prudent.” As we

previously noted, this discussion was insufficient to raise a fact question as to La

Quinta’s knowledge of an unreasonably dangerous condition. It is likewise

                                       –12–
insufficient to raise a fact question as to whether La Quinta took reasonably prudent

actions to reduce or eliminate the condition. Moreover, Simien offered no other

evidence of what actions La Quinta took or should have taken. And her testimony

implying that she “felt” like La Quinta merely sprayed an air freshener instead of

cleaning the room creates no more than mere surmise or suspicion of the fact. See

Chapman, 118 S.W.3d at 751.

      Additionally, the record reflects that Simien was aware of the alleged risk

posed by the odors when she stayed in the room, thus making the condition open and

obvious and alleviating La Quinta of its duty to make safe or warn. A landowner

typically has a duty to either make safe or warn of concealed, unreasonably

dangerous conditions on its premises because landowners are typically in a better

position than invitees to discover such conditions. Austin v. Kroger Tex., L.P., 465

S.W.3d 193, 203 (Tex. 2015). However, when an invitee is aware of a dangerous

premises condition, either because the danger is obvious or the landowner provided

an adequate warning, “the condition will, in most cases, no longer pose an

unreasonable risk because the law presumes that invitees will take reasonable

measures to protect themselves against known risks, which may include a decision

not to accept the invitation to enter onto the landowner’s premises.” Id. Thus, we

“typically characterize[] the landowner’s duty as a duty to make safe or warn of

unreasonably dangerous conditions that are not open and obvious or otherwise

known to the invitee.” Id. Although there are exceptions to this general rule, Simien

                                       –13–
did not plead any such exceptions. Simien contends that the odors created an

unreasonably dangerous condition. The record reflects that Simien had encountered

the allegedly offensive odors three times before staying the night in the room: at

check-in, when changing clothes, and when retuning from the wedding. The alleged

unreasonably dangerous condition was, thus, open and obvious to Simien, and La

Quinta had no duty to make safe or warn of the condition. Id.

      On the record before us, we conclude that Simien failed to present more than

a scintilla of probative evidence to raise a genuine issue of material fact and

overcome La Quinta’s motion for no-evidence summary judgment. Smith, 288

S.W.3d at 424. Accordingly, we overrule Simien’s sole issue on appeal.

                                 CONCLUSION

      In response to La Quinta’s motion for no-evidence summary judgment,

Simien was required to produce more than a scintilla of probative evidence to raise

a fact question as to whether the odor of cigarette smoke and dog urine posed an

unreasonably dangerous risk and whether La Quinta took reasonably prudent actions

to remedy or reduce that risk.




                                       –14–
      Having concluded that Simien failed to produce sufficient evidence to meet

this standard, we overrule her sole issue on appeal and affirm the trial court’s

judgment.



                                        /Robbie Partida-Kipness/
                                        ROBBIE PARTIDA-KIPNESS
                                        JUSTICE

200441F.P05




                                     –15–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

RAMONA SIMIEN, Appellant                       On Appeal from the 162nd Judicial
                                               District Court, Dallas County, Texas
No. 05-20-00441-CV           V.                Trial Court Cause No. DC-18-12796.
                                               Opinion delivered by Justice Partida-
LA QUINTA INN & SUITES,                        Kipness. Justices Myers and Garcia
Appellee                                       participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee LA QUINTA INN & SUITES recover its
costs of this appeal from appellant RAMONA SIMIEN.


Judgment entered July 30, 2021.




                                        –16–